Title: From Thomas Jefferson to Archibald Robertson, 27 February 1823
From: Jefferson, Thomas
To: Robertson, Archibald


Dear Sir
Monto
Feb. 27. 23.
I now inclose you my bond as requested. the account had crept up considerably beyond my expectn. on examination however I find  right what is within my own knolege, and what is not, is probable and I presume right. I hope my crop in Bedford this year will enable me to do there more than  heretofore, and will assure you that it shall not become a lingering matter. Accept the assurance of my esteem & respectTh: J.